El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La acusación formulada por el fiscal en esta causa, co-piada en lo pertinente, dice así:
“Que el citado Lorenzo Camuñas allá el día 19 de febrero de 1918, en G-uayama, P. R., que forma parte del distrito judicial del mismo'nombre, ilegal, voluntaria y maliciosamente, tenía con inten-ción de ofrecerla en venta como pura, lecbe de vaca adulterada con' agua, y la cual no se destinaba a fines industriales.”
En la misma acusación se expresa que se formula basa-da en la ley proveyendo lo necesario paya castigar la adul-teración de leche, ofrecerla o tenerla para la venta, aprobada el 10 de marzo de 1910. Según dicha ley, el delito .puede. cometerse por toda persona—
1. Que adultere o diluya leche con intención de ofrecerla a la venta; o
2. Que cause o permita que se ofrezca en venta; o
3. Que venda; o
4. Qne ofrezca; o
5. Que teng’a en venta leche adulterada o diluida.
Comparada la acusación con la ley se observa que el hecho *312que se imputa en ella al acusado, o sea el de tener leche adul-terada con intención de ofrecerla en venta como pura, no está previsto ni castigado en la ley.
Y esta circunstancia resulta mucho más clara si se ana-liza la prueba, pues si bien ésta demuestra que el acusado tenía un depósito de leche en Cayey, es lo cierto que la leche se le ocupó al salir de Guayama, cuando si bien la conducía para su depósito, es lo cierto que no la ofrecía, ni tenía actualmente en venta.
Debe revocarse la sentencia recurrida' y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison. .